Electronically Filed
                                                        Supreme Court
                                                        SCAD-12-0000414
                                                        18-MAR-2013
                                                        01:50 PM
                          SCAD-12-0000414

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                      WING C. NG, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 09-002-8725)

             ORDER DENYING MOTION FOR RECONSIDERATION
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
    and Intermediate Court of Appeals Associate Judge Ginoza,
                  assigned by reason of vacancy)

          On March 8, 2013, Respondent Wing C. Ng filed with this
court a document entitled “Request for Reconsideration; Request
for Clarification; Previous Reply to ODC.”    Though Respondent Ng
fails to cite to any authority for the filing, we deem it a
motion for reconsideration, timely made pursuant to Rule 40 of
the Hawai#i Rules of Appellate Procedure.
          IT IS HEREBY ORDERED that the motion is denied.
          DATED:   Honolulu, Hawai#i, March 18, 2013.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Simeon R. Acoba, Jr.
                                      /s/ Sabrina S. McKenna
                                      /s/ Lisa M. Ginoza